DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Fleurov et al. (6,466,602).

Regarding claim 1, Tsushima et al. disclose: a laser comprising: a discharge chamber (10) (Fig. 2, col 4, lines 55-59)); a first electrode (one of electrode 11a or 11b) positioned at least partially within the discharge chamber (Fig. 2, col. 5, lines 19-40); a second electrode(the other of electrode 11a or 11b) positioned at least partially within the discharge chamber (Fig. 2, col. 5, lines 19-40), the first electrode having a first discharge surface and the second electrode having a second discharge surface (Fig. 2, col. 5, lines 31-51), the first discharge surface and the second discharge surface being arranged to confront one another across a gap (discharge space) (Fig. 2, col. 5, lines 31-57); and a motor (22) (motor used to rotate the fan) (col. 10, lines 37-40); wherein a polarity of the first electrode is positive with respect to a polarity of the second electrode so that the first electrode functions as an anode during a discharge in the discharge chamber (wherein the discharge electrode 11 b may be fixed to plate 25 and act as an anode [i.e., positive polarity] while discharge electrode 11 a may be a cathode electrode) (col. 5, line 58 to col. 6, line 3). 
Tsushima et al. do not disclose: the motor is mechanically coupled to the second electrode to position the second discharge surface to control a width of the gap. 
Fleurov et al. disclose: a gas discharge laser (abstract, col. 2, lines 23-35), a mechanism mechanically coupled to an electrode to position a discharge surface to control a width of a gap (Fig. 20, col. 9, lines 12-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by using the motor of Tsushima to rotate a cam to move an electrode as taught by Fleurov in order to permit gradual erosion of the electrodes over time without causing substantial changes in the electrical discharge, thereby prolonging the life of the discharge chamber elements. 

Regarding Claim 2, Tsushima as modified disclose: wherein a position of the first electrode is fixed with respect to the discharge chamber (wherein the discharge electrode 11 b may be fixed to plate 25 and act as an anode [i.e., positive polarity) while discharge electrode 11a may be a cathode electrode) (Tsushima, col. 5, line 58 to col. 6, line 3). 

Regarding Claim 3, Tsushima as modified do not disclose: the first electrode comprises a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber. 
However, Tsushima et al. disclose: the first electrode comprising a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber (col. 21, lines 33-51, 60-67, col. 22, lines 46-67) (coating layer 18f formed on the outer surfaces of the electrodes 18b and 18c and creating a layer resistant to laser gas preventing deterioration [erosion] due to reaction with the laser gas, see Fig. 2 showing electrodes 18b and 18c within the discharge chamber). I It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by adding a coating to the first electrode in order to protect the electrodes from erosion due to laser gas, thereby prolonging the life of the device.

Regarding Claim 4, Tsushima as modified do not disclose: an erosion resistant coating applied to the first electrode. 
However, Tsushima et al. disclose: the first electrode comprising a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber (col. 21, lines 33-51, 60-67, col. 22, lines 46-67) (coating layer 18f formed on the outer surfaces of the electrodes 18b and 18c and creating a layer resistant to laser gas preventing deterioration [erosion] due to reaction with the laser gas, see Fig. 2 showing electrodes 18b and 18c within the discharge chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by adding a coating to the first electrode in order to protect the electrodes from erosion due to laser gas, thereby prolonging the life of the device.

Regarding Claim 14, Tsushima as modified do not disclose: further comprising a motor mechanically coupled to the second electrode to position the second discharge surface to control a width of the gap. 
Fleurov et al. disclose: a gas discharge laser (abstract, col. 2, lines 23-35), a mechanism mechanically coupled to an electrode to position a discharge surface to control a width of a gap (Fig. 20, col. 9, lines 12-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by using the motor of Tsushima to rotate a cam to move an electrode as taught by Fleurov in order to permit gradual erosion of the electrodes over time without causing substantial changes in the electrical discharge, thereby prolonging the life of the discharge chamber elements.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) 

Regarding Claim 13, Tsushima et al. discloses: a discharge chamber (10) (Fig. 2, col 4, lines 55-59)); a first electrode (one of electrode 11a or 11b) positioned at least partially within the discharge chamber and fixed with respect to the discharge chamber(Fig. 2, col. 5, lines 19-40); a second electrode(the other of electrode 11a or 11b) positioned at least partially within the discharge chamber (Fig. 2, col. 5, lines 19-40), the first electrode having a first discharge surface and the second electrode having a second discharge surface (Fig. 2, col. 5, lines 31-51), the first discharge surface and the second discharge surface being arranged to confront one another across a gap (discharge space) (Fig. 2, col. 5, lines 31-57);a polarity of the first electrode being positive with respect to a polarity of the second electrode so that the first electrode functions as an anode during a discharge in the discharge chamber (wherein the discharge electrode 11b may be fixed to plate 25 and act as an anode (i.e., positive polarity) while discharge electrode 11 a may be a cathode electrode) (col. 5, line 58 to col. 6, line 3). 
Tsushima et al. do not disclose: the first electrode comprising a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber. 
However, Tsushima et al. disclose: the first electrode comprising a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber (col. 21, lines 33-51, 60-67, col. 22, lines 46-67) (coating layer 18f formed on the outer surfaces of the electrodes 18b and 18c and creating a layer resistant to laser gas preventing deterioration [erosion] due to reaction with the laser gas, see Fig. 2 showing electrodes 18b and 18c within the discharge chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by adding a coating to the first electrode in order to protect the electrodes from erosion due to laser gas, thereby prolonging the life of the device.

Claims 5-8, 10-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Fleurov et al. (6,466,602) and Sandstrom et al. (7,856,044). 

Regarding claim 5, Tsushima et al. do not disclose: a controller connected to the motor wherein the controller supplies a control signal to the motor to control the width of the gap. 
Sandstrom et al. disclose: systems and methods for extending discharge electrode life in a gas laser chamber (abstract) and teaches using a controller connected to a mechanical mechanism wherein the controller supplies a control signal to the mechanical mechanism to control a width of a gap (col. 2, lines 42-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by using the motor of Tsushima and a controller to control the motor to move the electrodes as taught by Sandstrom in order to adjust the inter-electrode spacing/gap periodically, thereby prolonging the life of the discharge chamber electrodes. 

Regarding claim 6, Tsushima as modified disclose: wherein the controller controls the motor to maintain the width of the gap within a predetermined range (optimum inter electrode spacing) (Sandstrom, col. 2, lines 42-67). 

Regarding claim 7, Tsushima as modified disclose: wherein the controller develops the control signal based at least in part on a magnitude of a voltage differential between the first electrode and the second electrode during discharge required to maintain substantially constant output power (a measured relationship between discharge voltage i.e., voltage differential) and pulse energy (i.e., output power) (Sanstrom, col. 2, lines 42-67). 

Regarding claim 8, Tsushima as modified disclose: a detector connected to the controller for measuring a width of the gap and providing a signal indicative of the width wherein the controller develops the control signal based at least in part on the width as measured by the detector (Sanstrom, col. 2, lines 42-67). 


Regarding Claim 10, Tsushima as modified disclose: wherein the controller develops the control signal based at least in part on a number of discharges that have occurred in the discharge chamber (accumulated pulse count) (Sanstrom, col. 2, lines 42-67). 

Regarding Claim 11, Tsushima et al. discloses: a discharge chamber (10) (Fig. 2, col 4, lines 55-59)); a first electrode (one of electrode 11a or 11b) positioned at least partially within the discharge chamber and fixed with respect to the discharge chamber(Fig. 2, col. 5, lines 19-40); a second electrode(the other of electrode 11a or 11b) positioned at least partially within the discharge chamber (Fig. 2, col. 5, lines 19-40), the first electrode having a first discharge surface and the second electrode having a second discharge surface (Fig. 2, col. 5, lines 31-51), the first discharge surface and the second discharge surface being arranged to confront one another across a gap (discharge space) (Fig. 2, col. 5, lines 31-57);a polarity of the first electrode being positive with respect to a polarity of the second electrode so that the first electrode functions as an anode during a discharge in the discharge chamber (wherein the discharge electrode 11b may be fixed to plate 25 and act as an anode (i.e., positive polarity) while discharge electrode 11 a may be a cathode electrode) (col. 5, line 58 to col. 6, line 3). 
Tsushima et al. do not disclose: the first electrode comprising a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber; a motor is mechanically coupled to the second electrode to position the second discharge surface to control a width of the gap; a controller connected to the motor wherein the controller supplies a control signal to the motor to maintain the width of the gap within a predetermined range. 
However, Tsushima et al. disclose: the first electrode comprising a material that forms an erosion resistant coating when the first electrode functions as an anode during a discharge in the discharge chamber (col. 21, lines 33-51, 60-67, col. 22, lines 46-67) (coating layer 18f formed on the outer surfaces of the electrodes 18b and 18c and creating a layer resistant to laser gas preventing deterioration [erosion] due to reaction with the laser gas, see Fig. 2 showing electrodes 18b and 18c within the discharge chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by adding a coating to the first electrode in order to protect the electrodes from erosion due to laser gas, thereby prolonging the life of the device.
Tsushima as modified do not disclose: a motor is mechanically coupled to the second electrode to position the second discharge surface to control a width of the gap; a controller connected to the motor wherein the controller supplies a control signal to the motor to maintain the width of the gap within a predetermined range.
Fleurov et al. disclose: a gas discharge laser (abstract, col. 2, lines 23-35), a mechanism mechanically coupled to an electrode to position a discharge surface to control a width of a gap (Fig. 20, col. 9, lines 12-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by using the motor of Tsushima to rotate a cam to move an electrode as taught by Fleurov in order to permit gradual erosion of the electrodes over time without causing substantial changes in the electrical discharge, thereby prolonging the life of the discharge chamber elements.
Tsushima as modified do not disclose: a controller connected to the motor wherein the controller supplies a control signal to the motor to maintain the width of the gap within a predetermined range.
Sandstrom et al. disclose: systems and methods for extending discharge electrode life in a gas laser chamber (abstract) and teaches using a controller connected to a mechanical mechanism wherein the controller supplies a control signal to the mechanical mechanism to control a width of a gap to maintain the gap within a predetermined range (optimum inter-electrode spacing) (col. 2, lines 42-67). I It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by using the motor of Tsushima and a controller to control the motor to move the electrodes as taught by Sandstrom in order to adjust the inter-electrode spacing/gap periodically, thereby prolonging the life of the discharge chamber electrodes.

Regarding Claim 12, Tsushima as modified disclose: wherein the controller develops the control signal based at least in part on a number of discharges that have occurred in the discharge chamber (accumulated pulse count) (Sanstrom, col. 2, lines 42-67).

Regarding claim 15, Tsushima as modified do not disclose: a controller connected to the motor wherein the controller supplies a control signal to the motor to control the width of the gap. 
Sandstrom et al. disclose: systems and methods for extending discharge electrode life in a gas laser chamber (abstract) and teaches using a controller connected to a mechanical mechanism wherein the controller supplies a control signal to the mechanical mechanism to control a width of a gap (col. 2, lines 42-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by using the motor of Tsushima and a controller to control the motor to move the electrodes as taught by Sandstrom in order to adjust the inter-electrode spacing/gap periodically, thereby prolonging the life of the discharge chamber electrodes. 

Regarding claim 16, Tsushima as modified disclose: wherein the controller controls the motor to maintain the width of the gap within a predetermined range (optimum inter electrode spacing) (Sandstrom, col. 2, lines 42-67). 

Regarding claim 17, Tsushima as modified disclose: wherein the controller develops the control signal based at least in part on a magnitude of a voltage differential between the first electrode and the second electrode during discharge required to maintain substantially constant output power (a measured relationship between discharge voltage i.e., voltage differential) and pulse energy (i.e., output power) (Sanstrom, col. 2, lines 42-67). 

Regarding claim 18, Tsushima as modified disclose: a detector connected to the controller for measuring a width of the gap and providing a signal indicative of the width wherein the controller develops the control signal based at least in part on the width as measured by the detector (Sanstrom, col. 2, lines 42-67). 

Regarding Claim 19, Tsushima as modified disclose: wherein the controller develops the control signal based at least in part on a number of discharges that have occurred in the discharge chamber (accumulated pulse count) (Sanstrom, col. 2, lines 42-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Fleurov et al. (6,466,602), Sandstrom et al. (7,856,044) and Partlo et al. (6,151,346). 

Regarding claim 9, Tsushima as modified disclose: a power supply electrically connected to the first electrode and the second electrode for supplying a plurality of pulses to at least one of the first electrode and the second electrode (Tsushima, col. 4, lines 55-59, col. 5, lines 58-67) 
Tsushima as modfiied do not disclose: the power supply including a commutator module and a compression head module, wherein the commutator module and a compression head module are modified such that the polarity of the first electrode is positive with respect to a polarity of the second electrode so that the first electrode functions as an anode during the pulses. 
Partlo et al. disclose: an excimer laser system (col. 3, lines 14-21) and teaches a power supply including a commutator module and a compression head module (col. 3, lines 14-21), wherein the commutator module and a compression head module are modified such that the polarity of the first electrode is positive with respect to a polarity of the second electrode so that the first electrode functions as an anode during the pulses (col. 3, lines 54-col. 4, line 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by adding a commutator module and a compression head module to the power supply in order to produce a desired discharge voltage across the electrodes, thereby providing pulse energy control. 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Sandstrom et al. (7,856,044). 

Regarding Claim 20, Tsushima et al. disclose: a method of controlling operation of a laser (abstract, discussing a gas discharge laser), the laser including a discharge chamber (10) (col. 4, lines 55-59), and a first electrode and a second electrode spaced apart by a gap (col. 5, lines 31-57), the method comprising the steps of: operating the laser by causing a discharge to occur in the discharge chamber between the first electrode and the second electrode (col. 5, line 19-col. 6, line 55), first electrode an anode during a discharge in the discharge chamber(col. 5, line 58-col. 6, line 3), wherein the discharge electrode 11b may be fixed to plate 25 and act as an anode [i.e., positive polarity] while discharge electrode 11a may be a cathode electrode). 
Tsushima et al. do not disclose: the second electrode being positionable to establish a width of the gap, and measuring an operational parameter of the laser; and automatically controlling a position of the second electrode based at least in part on the measured operational parameter. 
Sandstrom et al. disclose: systems and methods for extending discharge electrode life in a gas laser chamber (abstract) and teaches second electrode being positionable to establish a width of the gap, and measuring an operational parameter of the laser; and automatically controlling a position of the second electrode based at least in part on the measured operational parameter (col. 2, lines 42-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by controlling the movement of electrodes as taught by Sandstrom in order to adjust the inter-electrode spacing/gap periodically, thereby prolonging the life of the discharge chamber electrodes. 

Regarding claim 21, Tsushima as modified disclose: wherein the measured operational parameter is a magnitude of a voltage differential between the first electrode and the second electrode during discharge required to achieve or maintain a predetermined output energy (Sanstrom, col. 2, lines 42-67). 

Regarding claim 22, Tsushima as modified disclose: wherein the measured operational parameter is a magnitude of the width of a gap between the first electrode and the second electrode (Sanstrom, col. 2, lines 42-67). 

Regarding Claim 23, Tsushima as modified disclose: wherein the measured operational parameter is a number of discharges that have occurred in the discharge chamber (accumulated pulse count) (Sanstrom, col. 2, lines 42-67).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Hug (6,693,944).

Regarding claim 24, Tsushima et al. disclose: a method of operating a laser including a first electrode and a second electrode (electrodes 11a and 11b) (Fig. 2, col. 5, lines 30-67), the first electrode and the second electrode spaced apart by a gap (discharge space), the method comprising: causing a first discharge to occur in the discharge chamber between the first electrode and the second electrode with a polarity of the first electrode being positive with respect to the second electrode so that the first electrode functions as an anode during the first discharge (electrode 11b is the anode, electrode 11a is the cathode) (Fig. 2, col. 5, line 58 to col. 6, line 3).
Tsushima et al. do not disclose: causing a second discharge to occur in the discharge chamber between the first electrode and the second electrode with the polarity of the second electrode being positive with respect to the first electrode so that the second electrode functions as an anode during the second discharge.
Hug et al. disclose: the cathode and anode may reverse polarity when driven by an AC potential (col. 8, lines 55-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by driving the gas laser using AC potential in order to increase the output power of the device. The device as modified disclose: causing a second discharge to occur in the discharge chamber between the first electrode and the second electrode with the polarity of the second electrode being positive with respect to the first electrode so that the second electrode functions as an anode during the second discharge.

Claims 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Hug (6,693,944) and Morton et al. (2004/0022292).

Regarding claim 25, Tsushima as modified do not disclose: wherein causing a first discharge to occur in the discharge chamber causes a protective corrosion layer to form on the first electrode functioning as the anode.
Morton et al. disclose: electrode forms a protective corrosion layer during discharge ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by forming the first electrode using the material disclosed by Morton in order to produce a protective corrosion layer on the first electrode.

Regarding claim 26, Tsushima as modified do not disclose: wherein causing a second discharge to occur in the discharge chamber causes a protective corrosion layer to form on the second electrode functioning as the anode.
Morton et al. disclose: electrode forms a protective corrosion layer during discharge ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by forming the second electrode using the material disclosed by Morton in order to produce a protective corrosion layer on the second electrode.

Regarding claim 29, Tsushima et al. disclose: a method of operating a laser having a first electrode and a second electrode (electrodes 11a and 11b) arranged in a discharge chamber (Fig. 2, col. 5, lines 30-67), the first electrode and the second electrode spaced apart by a gap (discharge space), the method comprising: causing a first discharge to occur in the discharge chamber between the first electrode and the second electrode with a polarity of the first electrode being positive with respect to the second electrode so that the first electrode functions as an anode during the first discharge (electrode 11b is the anode, electrode 11a is the cathode) (Fig. 2, col. 5, line 58 to col. 6, line 3).
Tsushima et al. do not disclose: forming a first protective corrosion layer on the first electrode; forming a second protective corrosion layer on the second electrode by causing a second discharge to occur in the discharge chamber between the first electrode and the second electrode with the polarity of the second electrode being positive with respect to the first electrode so that the second electrode functions as an anode during the second discharge.
Hug et al. disclose: the cathode and anode may reverse polarity when driven by an AC potential (col. 8, lines 55-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima by driving the gas laser using AC potential in order to increase the output power of the device. The device as modified disclose: causing a second discharge to occur in the discharge chamber between the first electrode and the second electrode with the polarity of the second electrode being positive with respect to the first electrode so that the second electrode functions as an anode during the second discharge.
Tsushima as modified do not disclose: forming a first protective corrosion layer on the first electrode; forming a second protective corrosion layer on the second electrode.
Morton et al. disclose: electrode forms a protective corrosion layer during discharge ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by forming the first and second electrodes using the material disclosed by Morton in order to produce a protective corrosion layer on the first and second electrodes.

Regarding claim 30, Tsushima as modified disclose: wherein forming a second protective corrosion layer on the second electrode by causing a second discharge to occur between the first electrode and the second electrode in the discharge chamber with a polarity of the second electrode being positive with respect to the first electrode so that the second electrode functions as an anode during the second discharge comprises reversing a polarity of the electrodes (Hug, col. 8, lines 55-59).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al. (9,742,141) in view of Hug (6,693,944), Morton et al. (2004/0022292) and Sandstrom et al. (7,856,044).

Regarding claim 27, Tsushima as modified do not disclose: wherein the second electrode is positionable to establish a width of the gap and further comprising measuring an operational parameter of the laser and automatically controlling a position of the second electrode based at least in part on the measured operational parameter.
Sandstrom et al. disclose: systems and methods for extending discharge electrode life in a gas laser chamber (abstract) and teaches second electrode being positionable to establish a width of the gap, and measuring an operational parameter of the laser; and automatically controlling a position of the second electrode based at least in part on the measured operational parameter (col. 2, lines 42-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsushima as modified by controlling the movement of electrodes as taught by Sandstrom in order to adjust the inter-electrode spacing/gap periodically, thereby prolonging the life of the discharge chamber electrodes.

Regarding claim 28, Tsushima as modified disclose: wherein the measured operational parameter is a magnitude of a voltage differential between the first electrode and the second electrode required to achieve or maintain a predetermined output energy during the first discharge or the second discharge (a measured relationship between discharge voltage i.e., voltage differential) and pulse energy  (Sanstrom, col. 2, lines 42-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lochman et al. (2021/0028596).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828